EXHIBIT 10.1

NAVIGANT CONSULTING, INC.

2012 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Navigant Consulting, Inc., a Delaware corporation (the “Company”), hereby grants
to [            ] (the “Holder”) as of [                    ] (the “Grant
Date”), pursuant to the terms and conditions of the Navigant Consulting, Inc.
Amended and Restated 2012 Long-Term Incentive Plan (the “Plan”), a restricted
stock unit award (the “Award”) with respect to [                ] shares of the
Company’s Common Stock, par value $0.001 per share (“Stock”), upon and subject
to the restrictions, terms and conditions set forth in the Plan and this
agreement (the “Agreement”).

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company and the Holder
complies with its terms and conditions.

2. Rights as a Shareholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Section 3
hereof and the Holder becomes a shareholder of record with respect to such
shares.

3. Service-Based Vesting Condition. Except as otherwise provided in this
Section 3, the Award shall vest (i) on the first anniversary of the Grant Date
with respect to one-third of the number of shares subject thereto on the Grant
Date, (ii) on the second anniversary of the Grant Date with respect to an
additional one-third of the number of shares subject thereto on the Grant Date
and (iii) on the third anniversary of the Grant Date with respect to the
remaining one-third of the number of shares subject thereto on the Grant Date,
provided the Holder remains continuously employed by the Company or one of its
affiliates through such date, and further provided that the Holder has been
continuously and remains in compliance with the terms and conditions set forth
in (a) the employment agreement or offer letter between the Holder and the
Company, as in effect on the Grant Date (“Employment Agreement”), and (b) any
Executive Officer Business Protection Agreement with the Company (and any other
similar agreement (other than an Employment Agreement) with respect to the
Holder’s confidentiality, non-competition or non-solicitation obligations to the
Company) (“Business Protection Agreement”). The period of time prior to the
vesting shall be referred to herein as the “Restriction Period.”

3.1. Termination of Employment.

3.1.1. Termination as a Result of Holder’s Death or Disability. If the Holder’s
employment with the Company terminates prior to the end of the Restriction
Period by reason of the Holder’s death or Disability (as defined in
Section 3.1.5), then a pro-rata portion of the Award that was not vested
immediately prior to such termination of employment shall vest upon such
termination of employment and shall be settled in accordance with Section 5. For
purposes of the foregoing sentence, a “pro-rata portion” shall mean the product
of (i) the number of shares subject to the Award that would have vested on the
next vesting date and (ii) a fraction, the numerator of which is the number



--------------------------------------------------------------------------------

of days that have elapsed since the vesting date immediately prior to such
termination of employment (or, in the case of the Holder’s termination of
employment prior to the first vesting date, the Grant Date) through the date of
termination of the Holder’s employment, and the denominator of which is 365. The
portion of the Award that does not vest in connection with such termination of
employment shall be immediately forfeited and cancelled by the Company.

3.1.2. Termination by the Company Other Than for Cause, Death or Disability or
by the Holder due to a Constructive Termination of Employment. If the Holder’s
employment is terminated prior to the end of the Restriction Period by the
Company other than for Cause, death or Disability or by the Holder due to a
Constructive Termination of Employment (as defined in Section 3.1.5), then the
portion of the Award that was not vested immediately prior to such termination
of employment shall be 100% vested upon such termination of employment and shall
be settled in accordance with Section 5.

3.1.3. Termination by the Company for Cause or by the Holder (other than due to
a Constructive Termination of Employment). If the Holder’s employment with the
Company terminates prior to the end of the Restriction Period by reason of
(i) the Company’s termination of the Holder’s employment for Cause or (ii) the
Holder’s resignation from employment for any reason other than due to a
Constructive Termination of Employment, then the portion of the Award that was
not vested immediately prior to such termination of employment shall be
immediately forfeited by the Holder and cancelled by the Company.

3.1.4. Change in Control. In the event of a Change in Control pursuant to which
the Award is not effectively assumed by the surviving or acquiring corporation
in a Change in Control (with appropriate adjustments to the number and kinds of
shares, in each case, that preserve the material terms and conditions of the
Award as in effect immediately prior to the Change in Control), the portion of
the Award that was not vested immediately prior to such Change in Control shall
be 100% vested upon such Change in Control and shall be payable within thirty
(30) days following the Change in Control to the extent permitted under
Section 409A of the Code and, if not permitted, such Award shall be payable in
accordance with the vesting schedule otherwise set forth in this Section 3.

3.1.5. Definitions. For purposes of this Agreement, “Cause,” “Constructive
Termination of Employment,” and “Disability” shall have the meanings set forth
in the Holder’s Employment Agreement.

4. Compliance with Other Agreements. The Holder hereby reaffirms the Holder’s
agreement to comply with the Holder’s Employment Agreement and any Business
Protection Agreement to which the Holder is a party, in consideration of being
eligible to receive this Award and the benefits provided this Agreement. The
Holder further acknowledges and agrees that the Holder’s obligations under the
Holder’s Employment Agreement and any Business Protection Agreement to which the
Holder is a party will remain in full force and effect in accordance with the
terms and conditions thereof without regard to whether the Holder vests in this
Award (or any portion thereof) and notwithstanding the Holder fully vesting in
the Award, or any expiration, modification, or termination of the Restriction
Period, the Award, the Plan or this Agreement.

 

2



--------------------------------------------------------------------------------

5. Delivery of Certificates. Subject to Section 7 and provided that the Holder
has been continuously and remains in compliance with the terms and conditions of
the Holder’s Employment Agreement and any Business Protection Agreement to which
the Holder is a party, as soon as practicable (but not later than 30 days) after
the vesting of the Award, in whole or in part, the Company shall deliver or
cause to be delivered one or more certificates issued in the Holder’s name (or
such other name as is acceptable to the Company and designated in writing by the
Holder) representing the number of vested shares; provided, however, in the
event of the vesting of the Award pursuant to Section 3.1.4, if the Award
constitutes nonqualified deferred compensation (within the meaning of
Section 409A of the Code) and such Change in Control is not a “change in control
event” (within the meaning of Section 409A of the Code), such Award shall be
payable in accordance with the vesting schedule otherwise set forth in
Section 3. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, except as otherwise provided in
Section 7. Prior to the issuance to the Holder of the shares of Stock subject to
the Award, the Holder shall have no direct or secured claim in any specific
assets of the Company or in such shares of Stock, and will have the status of a
general unsecured creditor of the Company.

6. Transfer Restrictions and Investment Representation.

6.1. Nontransferability of Award. The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company. Except to the extent permitted by the foregoing sentence, the Award may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.

6.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any shares of Stock hereunder or (y) is
true and correct as of the date of any sale of any such share, as applicable. As
a further condition precedent to the delivery to the Holder of any shares of
Stock subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

 

3



--------------------------------------------------------------------------------

7. Additional Terms and Conditions of Award.

7.1. Withholding Taxes.

7.1.1 As a condition precedent to the delivery of the shares of Stock upon the
vesting of the Award, the Holder shall, upon request by the Company, pay to the
Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If the Holder shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to the
Holder.

7.1.2 The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments or
(4) any combination of (1), (2) and (3). Shares of Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Stock which would be required
to satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder. No certificate representing a share of
Stock shall be delivered until the Required Tax Payments have been satisfied in
full.

7.2. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the terms of
this Award, including the number and class of securities subject hereto, shall
be appropriately adjusted by the Committee. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of the Holder. The
decision of the Board regarding any such adjustment shall be final, binding and
conclusive.

7.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares hereunder, the shares of Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval, or other

 

4



--------------------------------------------------------------------------------

action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

7.4. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of this
Agreement or any Business Protection Agreement to which the Holder is a party,
give or be deemed to give the Holder any right to continued employment by the
Company or prevent or be deemed to prevent the Company from terminating the
Holder’s employment at any time, with or without Cause.

7.5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review, provided that nothing in this Section 7.5 shall limit or otherwise
affect the Holder’s or the Company’s ability to seek injunctive or other relief
as provided in the Holder’s Employment Agreement or any Business Protection
Agreement to which the Holder is a party, as the case may be, with respect to a
dispute arising thereunder. The resolution by the Committee of a dispute
submitted to the Committee shall be final and binding on all parties.

7.6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

7.7. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Navigant Consulting, Inc., Attn.
General Counsel, 30 S. Wacker Dr., Suite 3550, Chicago, Illinois 60606, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (i) by personal delivery,
(ii) by facsimile or electronic mail with confirmation of receipt, (iii) by
mailing in the United States mails or (iv) by express courier service. The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

7.8. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

7.9. Entire Agreement. The Plan is incorporated herein by reference. Capitalized
terms not defined herein shall have the meanings specified in the Plan. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all
contemporaneous and/or prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof. This Agreement may not be
modified adversely to the Holder’s interest except by means of a writing signed
by the Company and the Holder.

 

5



--------------------------------------------------------------------------------

7.10. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

7.11. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

7.12. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

7.13. Cancellation and Forfeiture of Award. Notwithstanding anything contained
in this Agreement, and without limiting or otherwise affecting the Company’s
rights and remedies as otherwise set forth in this Agreement, the Holder’s
Employment Agreement or any Business Protection Agreement to which the Holder is
a party, or otherwise, if the Holder engages in any activity which constitutes
Cause, breaches any of his or her obligations to the Company or any of its
affiliates under the Holder’s Employment Agreement or any Business Protection
Agreement to which the Holder is a party, or any other noncompetition,
nonsolicitation, confidentiality, intellectual property or other restrictive
covenant or engages in any activity which is contrary, inimical or harmful to
the Company or any of its affiliates, including but not limited to violations of
Company policy to the extent then applicable to the Holder, the Company may take
such action as it shall deem appropriate to cause the Award to be cancelled as
of the date on which the Holder first engaged in such activity or breached such
obligation, and the Company thereafter may require the repayment of any amounts
received by the Holder in connection with the vesting of the Award following the
date that the Holder first engaged in such activity or breached such obligation.
The determination by the Committee of the existence of Cause shall be conclusive
and binding.

7.14. Compliance With Section 409A of the Code. This Award is intended to be
exempt from or comply with Section 409A of the Code and shall be interpreted and
construed accordingly, and each payment hereunder shall be considered a separate
payment. To the extent this Agreement provides for the Award to become vested
and be settled upon the Holder’s termination of employment, the applicable
shares of Stock shall be transferred to the Holder or his or her beneficiary
upon the Holder’s “separation from service,” within the meaning of Section 409A
of the Code. Notwithstanding any other provision in this Award, to the extent
any payments hereunder constitute nonqualified deferred compensation, within the
meaning of Section 409A, then if the Holder is a specified employee (within the
meaning of Section 409A of the Code) as of the date of the Holder’s separation
from service, each such payment that is payable upon the Holder’s separation
from service and would have been paid prior to the six-month anniversary of the
Holder’s separation from service, shall be delayed until the earlier to occur of
(i) the first day of the seventh month following the Holder’s separation from
service and (ii) the date of the Holder’s death.

 

6



--------------------------------------------------------------------------------

NAVIGANT CONSULTING, INC. By:      

 

Accepted this          day of                      , 20           

 

 



  

 

 

7